Citation Nr: 1136919	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to July 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's request to reopen his claim for service connection for lumbosacral strain.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia. 

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at the Central Office; a copy of the transcript has been associated with the record.

At the time of his hearing in July 2011, the Veteran directly submitted to the Board additional evidence regarding his request to reopen his claim for service connection for lumbosacral strain.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2011); see also the July 2011 hearing transcript pg. 2.  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.

The Veteran has submitted a claim for housebound status and/or permanent need for regular aid and attendance in July 2011.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The AOJ last determined that new and material evidence had not been received to reopen the Veteran's previously denied claim for service connection for a lumbosacral strain in the January 2003 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not initiate an appeal of that decision.

2.  The evidence associated with the claims file subsequent to the January 2003 rating decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate his claim, or does not raise a reasonable possibility of substantiating the claim for service connection for lumbosacral strain.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence associated with the claims file subsequent to the January 2003 rating decision denied the Veteran's request to reopen the claim for service connection for a lumbosacral strain is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letter from the AOJ to the Veteran dated in December 2006.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his request to reopen his claim for service connection for lumbosacral strain; (2) informing him about the information and evidence that VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran was also provided notice in compliance with the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (Kent), in the April 2011 letter, wherein the Court concluded that proper notice in such a case required that the Veteran be notified of the following:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Such notice was provided to the Veteran in the December 2006 notice letter.

Furthermore, the Board observes that the Veteran has shown that he is aware of the necessity of providing new and material evidence to reopen his claim for service connection for lumbosacral strain.  See the Veteran's November 2006 claim, November 2006 statement, June 2007 notice of disagreement (NOD), March 2009 substantive appeal (VA Form 9), annotated copies of his STRs submitted in February 2010, and statements made at the July 2011 Board hearing.  Further, the Veteran was given additional review of the general requirements of a new and material evidence claim, in the February 2009 statement of the case (SOC) and July 2010 supplemental SOC (SSOC).  Given this record, any error in notice has been in the provision of notice in excess of what is required by the governing law.  Therefore, the Board concludes the Veteran has been provided with all required notice for his request to reopen his claim for service connection for lumbosacral strain.

However, the Board acknowledges the AOJ did not provide pre-decisional VCAA notice that a disability rating and an effective date will be assigned if service connection is granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since the request to reopen his claim for service connection is being denied, no disability rating or effective date will be assigned on this basis, so not providing additional notice concerning these downstream elements of the claim is moot and, therefore, at most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claim to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  In this regard, the AOJ has secured the Veteran's service treatment records (STRs) and certain VA medical treatment records.  The Veteran has also submitted personal statements and private medical evidence in support of his claim.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  

Regarding the requirement to obtain relevant records, VA is required to obtain relevant records held by any federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.1589(c).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board acknowledges that at the time of his claim in November 2006 the Veteran indicated that he had been receiving relevant treatment from the VA.  Shortly thereafter, the AOJ requested the Veteran's current VA medical treatment records, and received a response in December 2006 that the Veteran did not have any current treatment of record.  

In this regard, the Veteran did not indicate that a date for any relevant treatment records from VA, and simply indicated a relevant history of treatment at some point at particular VA facilities.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In fact, the Board notes that the Veteran has indicated that he has not been receiving current treatment from VA relevant to his claims.  See the hearing transcript pg. 12.  The Board further notes that the records of treatment by VA were obtained in conjunction with his initial claim and appeal to the Board in 1988.  The Veteran has also submitted duplicates of these records in August and December 2002 and February 2007, and indicated that these represent his complete VA medical treatment records.  See the hearing transcript pg. 7.  The Board also notes that the Veteran had indicated that he received treatment from the Post Office, in the 1980's but that these records were no longer available.  Id pg. 7.  As such, both VA and the Veteran have indicated that he has not been receiving relevant treatment.  Furthermore, the Veteran has indicated that all relevant federal records are either associated with the record or are not available.  The Board also notes that the Veteran indicated that he had applied at some point for Social Security Administration (SSA) unemployment benefits (id. pges. 9-10), but had been denied and did not indicate that any relevant medical records were generated regarding treatment or evaluation of his current condition.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (which held that VA is required only to obtain SSA records when they may be relevant to the claim).  With clear evidence that all relevant identified records are either of record or unavailable, the Board concludes that any attempts at further pursuit of such records would be futile and VA has adequately assisted in the efforts to obtain all the relevant evidence identified by the Veteran or the record.  See 38 U.S.C.A. § 5103A(a), 38 C.F.R. § 3.159(c).  

Regarding the matter of a VA medical examination, VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also Paralyzed Veterans of Am. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44, 1353 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  However, once a claim is reopened, statutes require VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for a benefit under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  In this case, as discussed below, the Board is not reopening the Veteran's claim, and so VA is not required to provide a medical examination or seek a medical opinion regarding the Veteran's claim.  Accordingly, the Board finds that the duties to notify and to assist the Veteran have been fulfilled, and no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf.  

New and Material Evidence to Reopen the Veteran's Service Connection Claim for Lumbosacral Strain

The Veteran maintains that he currently experiences a low back disability due to an injury that occurred while on active duty.  See the Veteran's November 2006 claim.

The AOJ first denied service connection for lumbosacral strain in a December 1987 decision, which the Veteran subsequently appealed to the Board.  The Board denied the Veteran's claim in February 1989.  The Veteran's requests to reopen his claim were subsequently denied in November 1991, February 1994, August 1994, and finally in the last prior final denial of January 2003.  At the time of the January 2003 rating decision, the AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  The Veteran did not file a notice of disagreement (NOD) or a substantive appeal, thus not appealing that decision.  Therefore, the January 2003 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The Veteran filed a claim to reopen his previously denied claim for lumbosacral strain in November 2006.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App at 285; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this regard, the Veteran's claim was previously denied by the Board in February 1989.  At that time, the record included STRs which showed treatment for low back pain in May 1983 diagnosed as a ligament strain, and then that the Veteran had reinjured his back in June 1983, and this was again diagnosed as a ligament strain.  The Veteran had been provided with a VA orthopedic examination in August 1987, which found that the Veteran was experiencing a low back syndrome, but was unable to identify any "organic findings."  The AOJ had also obtained VA medical treatment records from November and December 1987, which indicated that the Veteran was treated at that time for low back pain which he identified as having begun in service.  The Veteran had also submitted statements indicating his belief that his back condition was related to his military service, in particular to an incident involving lifting a metal desk.  See the Veteran's September 1982 claim, May 1988 NOD, and December 1987 VA Form 9.  At that time of the February 1989 decision, the Board concluded that the Veteran had experienced treatment for back pain in 1983, but that his in-service injury had resolved after treatment and a chronic back disorder had not been shown in service.  Further, the Veteran had not shown evidence of treatment for any back condition after service until 1987, and that no back condition evident at the time of the decision had been shown to be related to his military service.  

The Veteran subsequently submitted statements indicating his belief that his back problem was related to his military service.  See the Veteran's September 1991 claim, and January 1994 statement.  He also indicated that he "reinjured" his back in June 2002.  See the Veteran's August 2002 claim.  The Veteran also submitted private treatment records.  These included private treatment records dated in June 1994, which indicated a diagnosis of thoracic plexus disorder, lumbar facet syndrome, lumbar segmental dysfunction, and sciatica.  Another private treatment record dated in August 2001 from M. Bernardy, MD, indicated treatment for disc herniation and incipient spinal stenosis.  A private treatment record dated in May 2003 indicated some restrictions in the Veteran's range of motion due to his back disorder.  The Veteran also submitted private treatment records dated in August 2001 from S. Pollydore, MD, which indicate ongoing treatment for radiculitis.  

However, in the last prior final rating decision of January 2003, which incorporated the February 1989 Board decision, the AOJ denied the Veteran's claim concluding that he had not presented any evidence to reopen the prior decision of the Board.  In this regard, the AOJ concluded that the Veteran had not provided any evidence to show that his in-service back treatment was anything but acute injury that resolved during his service, or any evidence to show that his currently diagnosed degenerative spine disorder is in any way related to his military service.  Therefore, to reopen his claim the Veteran must submit evidence to show that his current back condition is connected to his in-service injuries and treatment.  38 C.F.R. § 3.159.

After the January 2003 decision, the Veteran submitted duplicates of his STRs in May 2010 and July 2011, as well as duplicates of his 1987 VA medical treatment records.  These are simply duplicates of evidence already considered in the prior denials and are clearly inadequate to reopen the Veteran's claim.

Since the January 2003 rating decision, the Veteran has also submitted numerous statements regarding his claim.  The Veteran indicated in an October 2003 statement that a physician had indicated to him that if a magnetic resonance imaging (MRI) had been conducted at the time of his injury, it would have found a serious problem in his low back at that time.  In his November 2006 claim, the Veteran indicated that he injured his back during active duty service.  In a November 2006 statement, the Veteran submitted a statement reiterating his contentions that his back disorder dated from service and was aggravated subsequent to his military service, and noting the portions of the relevant regulations which entitle a Veteran to service-connected disability benefits.  In his June 2007 NOD, the Veteran reiterated his contention that he injured his back during his military service.  In his VA Form 9 of March 2009, the Veteran indicated that he had a "pop" and pain in his low back during his military service, that his post-service injuries aggravated the residuals of his in-service injuries, and again referenced statutes regarding entitlement to service connection.  He also again pointed to his in-service injury and asserted that if his back had been properly tested during his service, he would have been diagnosed with loss of the "water contents."  The Veteran also provided a description of his current pain and limitations due to his back problems as well as the necessity of VA benefits to enable him to support his family.  The Veteran also submitted annotated copies of the 1983 STRs in February 2010 wherein he underlined his in-service treatment and diagnosis of ligament strain.  Finally, at his July 2011 Board hearing the Veteran indicated that he injured his back during his military service and was treated at "sick call," that his condition continued from that time, and that if he had received an MRI during service he would have been diagnosed with a degenerative disorder at that time.  See the hearing transcript pges. 3-4.  However, the Veteran also noted that his treating physician could not relate his current disorder to his military service.  See the hearing transcript pg. 5.  

The Board concludes that the Veteran's statements regarding the etiology of his current back disorder do not present new and material evidence sufficient to reopen his claim.  Concerning the Veteran's statements that after service he aggravated his back, the Court has held that secondary service connection is not generally available for post-service aggravation of a disorder.  Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997).  Even so, the Veteran's statements that his current back condition began in or was aggravated in service are cumulative or redundant evidence, and therefore not new and material.  38 C.F.R. 
§ 3.156(a).  In essence, the Veteran has asserted repeatedly that his current back disability was caused by or began during his military service.  In this regard, lay statements or assertions from the Veteran which are cumulative of previous contentions that were considered by the decision maker at the time of the prior disallowance of the claim are not considered "new" evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  Furthermore, the Board is not required to reopen a claim solely based upon lay assertions from the Veteran or his representative.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  As such, the Veteran's statements that his current back condition began in or was aggravated by his military service are simply not sufficient to allow VA to reopen his claim at this time.  He has also reiterated a history considered at the time of the February 1989 Board decision.  The Board emphasizes that although the Veteran is competent to report any symptoms relevant to his low back disorder, he is not competent to render an opinion as to the medical etiology of his currently diagnosed degenerative low back disability, because diagnosing these particular disorders require medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  Therefore, the Board concludes that the statements which have been submitted by the Veteran regarding a relationship between his current disorder and his military service simply do not constitute new and material evidence sufficient to reopen his claim under the applicable law.  38 C.F.R. § 3.159.  

The Veteran has also submitted numerous private treatment records.  These include medical records dating from July 2001 to March 2004, from Dr. Pollydore, which include a February 2003 notation that the Veteran believed that his back disorder is related to an injury that occurred in his military service.  The Veteran also submitted records of a hernia surgery dated in September 2001, as well as private treatment records from various sources dated from March 2001 and January 2003 indicating a history of workplace injuries occurring in January 2002 and January 2003.  He also submitted private treatment records dated in December 2006 and February 2007 from K. Lazarus, MD, including a statement which reports that the Veteran believed his disability was due to his military service, but that stating more would require review of the Veteran's military treatment records.  In an August 2007 statement, Dr. Lazarus provided a further review of the Veteran's medical history of treatment of his low back in service, but did not indicate any opinion regarding a relationship between the Veteran's military service and his current disorder.  The Veteran submitted a private MRI study dated in January 2010 documents ongoing treatment for degenerative disease of the spine, and a February 2010 private treatment record notes ongoing radiculopathy treatment with a epidural steroid injection.  Finally, the Veteran submitted a range of motion study showing decreased range of motion of the Veteran's spine dated in September 2010, and a receipt for treatment rendered for a low back disability dating from December 2010 to January 2011. 

Unfortunately, the new medical treatment records do not contain any evidence that the Veteran's back injury was not an acute and transitory injury that resolved upon treatment, or which show a relationship between his currently treated low back disability and his conceded in-service injury and treatment.  Some of the medical records submitted record the Veteran's assertions in this regard, but simply do not provide medical evidence that the Veteran's current back condition may be linked to his service, or otherwise counter the basis for his prior denial.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In fact, these records merely show continuing treatment of the disorder, which was acknowledged and reviewed at the time of the January 2003 rating decision by the AOJ.  As such, the medical evidence obtained is cumulative of the evidence of record at the January 2003 rating decision, and does not provide any evidence of a connection between the Veteran's current lumbosacral disorders and his military service.  

In this regard, the Court held that medical evidence which merely documents continued diagnosis and treatment of a disease or disorder, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Therefore, the new private medical treatment records submitted by the Veteran simply do not provide new and material evidence sufficient to reopen his claim under 38 C.F.R. § 3.156(a).  

The Veteran also submitted general medical treatise evidence regarding the nature of degenerative disc disease in November 2007.  However, the Board concludes that the evidence provided is too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's service caused his current degenerative low back disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, there is no such opinion evidence offered along with the treatise evidence provided by the Veteran.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The medical treatise evidence cited in the record case does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's military service and the later development of a degenerative low back disability. 

In sum, none of the new evidence provided since the January 2003 rating decision provides any evidence that the Veteran's current low back disability is connected to his military service.  Therefore, the evidence submitted by the Veteran to reopen his claim is either cumulative, not relevant, or does not present a reasonable possibility of substantiating his claim of service connection for a lumbosacral strain, and is not new and material within the meaning of 38 C.F.R. § 3.156(a).  This claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received, and a previously denied claim for service connection for a lumbosacral strain is not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


